Citation Nr: 0729864	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-17 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus as 
secondary to bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The veteran had active duty service from March 1951 to 
November 1953, with subsequent service in the reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  All development action to fairly adjudicate the veteran's 
claim for service connection for hearing loss and tinnitus 
has been accomplished.  

2. A hearing loss disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is a hearing loss disability 
otherwise related to such service.

3. A tinnitus disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is a tinnitus disability 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred or aggravated 
during the veteran's active duty service.   38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A tinnitus disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claims.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of service 
connection claims: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on claims for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA 
notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant, 2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007). 

Through an October 2004 letter, the RO provided timely notice 
to the veteran regarding what information and evidence is 
needed to substantiate service connection claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims.  The Board notes that 
the veteran did not receive notice as to the information and 
evidence necessary to assign a disability rating or effective 
date in the event service connection is established until a 
March 2006 letter.  As such, there was a timing error as to 
these elements.  The Board notes that the veteran, however, 
has not been prejudiced from this error because the denial of 
the claims in this appeal renders moot any question as to the 
appropriate disability rating or effective date to be 
assigned.  See Sanders, supra.; Simmons, supra.
 
The Board also finds that all necessary assistance has been 
provided to the veteran.  The record includes service medical 
records, VA treatment records and statements submitted by the 
veteran.  The Board notes that the veteran has not been 
afforded a VA examination in connection with his claims.  
However, for the reasons explained below, the Board finds 
that a VA examination is not necessary in this case because 
there is no evidence of an event, injury or disease in 
service related to hearing loss or tinnitus and a VA 
examination would not change this fact.  Thus, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide these claims.  See 38 C.F.R. § 
3.159(c)(4).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will adjudicate the claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be a 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran's service medical records do not reflect any 
complaints or diagnoses of hearing loss or tinnitus.  The 
Board notes, however, that the absence of in-service evidence 
of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability as defined by 38 C.F.R. § 3.385 and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Moreover, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2007).  In an October 
4, 1995, opinion, VA's Under Secretary for Health determined 
that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  In the 
instant case, there is no evidence that the veteran's hearing 
loss was manifested within a year of his active duty service.  
Thus, the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 
are inapplicable.  

The Board finds that the evidence of record does not show 
that the veteran suffered an in-service event, injury or 
disease that may be linked to his current hearing loss or 
tinnitus.  The Board finds that the veteran's assertion of 
in-service noise exposure is not credible.  Specifically, the 
veteran has alleged that he worked on the flight line and 
that he felt "exposure to those planes and artillery on the 
firing range caused [his] hearing loss."  However, this 
allegation is not consistent with the record, which shows 
that the veteran was part of a motor vehicle squadron in 
service and does not document an active duty service 
assignment that would confirm noise exposure from planes and 
artillery.  Moreover, July 2004 VA treatment records show 
that the veteran reported that his only noise exposure came 
from hunting without ear protection; he reported no in-
service noise exposure.  The Board finds that this statement 
by the veteran as to the source of his noise exposure to be 
highly credible as it was made in the course of seeking 
medical treatment.  Finally, the Board notes that in a 
February 2006 letter, the veteran stated that he did not have 
any additional evidence to submit.  

In summary, there is no objective evidence of an in-service 
event, injury or disease related to tinnitus or hearing loss.  
Although the Board acknowledges the veteran's statements as 
to his in-service noise exposure, the Board notes that his 
statement is not supported by the record, which shows that 
the veteran was assigned to a motor vehicle squadron and that 
in the course of medical treatment for hearing loss the 
veteran mentioned hunting without ear protection as his only 
history of noise exposure.  Without evidence of an in-service 
event, injury or disease that may be linked to hearing loss, 
the veteran's claim for service connection for hearing loss 
and tinnitus, to include as secondary to hearing loss, must 
be denied.   




In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  





 							
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


